Case 3:16-cv-00990-WQH-AGS Document 108 Filed 03/28/19 PageID.2540 Page 1 of 4



   1   AHDOOT & WOLFSON, PC                                  DAVIS WRIGHT TREMAINE LLP
   2   Tina Wolfson (SBN 174806)                             Sean M. Sullivan (SBN 229104)
       twolfson@ahdootwolfson.com                            seansullivan@dwt.com
   3   Robert Ahdoot (SBN 172098)                            865 South Figueroa Street, 24th Floor
       rahdoot@ahdootwolfson.com                             Los Angeles, California 90017-2566
   4   10728 Lindbrook Drive                                 Tel: (213) 633-6800; Fax: (213) 633
       Los Angeles, California 90024                         6899
   5   (310) 474-9111; Fax: (310) 474-8585
   6
       FINKELSTEIN & KRINSK LLP                              DAVIS WRIGHT TREMAINE LLP
   7   Jeffrey R. Krinsk, Esq. (SBN 109234)                  Zana Bugaighis (SBN 257926)
       jrk@classactionlaw.com                                zanabugaighis@dwt.com
   8
       Trenton R. Kashima, Esq. (SBN 291405)                 1201 Third Avenue, Suite 2200
   9   trk@classactionlaw.com                                Seattle, Washington 98101-3045
       550 West C Street, Suite 1760                         Tel: (206) 622-3150; Fax: (206) 757-770
  10   San Diego, California 92101
       Tel: (619) 238-1333; Fax: (619) 238-5425              Attorneys for Defendants General
  11                                                         Centers, Inc. and GNC Holdings, Inc.
       Counsel for Plaintiffs and Proposed Classes           (erroneously named as General Holdings,
  12                                                         Inc.)
  13

  14                                      UNITED STATES DISTRICT COURT
  15                                SOUTHERN DISTRICT OF CALIFORNIA
  16

  17                                                    Case No. 3:16-cv-00990-WQH-AGS
        JENNA KASKORKIS and KIM
  18    CARTER, individually and on behalf              JUDGE: William Q. Hayes
        of all other similarly situated,
  19
        Plaintiffs,                                     JOINT STATUS REPORT
  20
        v.
  21
        GENERAL NUTRITION                               Filed: April 22, 2016
  22    CENTERS, INC., a Delaware
        Corporation, GENERAL
  23    HOLDINGS, INC., a Delaware
        Corporation,
  24
        Defendants.
  25

  26

  27

  28
                                                       -1-
        JOINT STATUS REPORT
        (3:16-CV-00990-WQH-JLB)
       4824-2120-3600v.1 0103082-000008
Case 3:16-cv-00990-WQH-AGS Document 108 Filed 03/28/19 PageID.2541 Page 2 of 4



   1            Pursuant to the Court’s March 4, 2019, Order (Dkt. No. 107), Plaintiffs Jenna
   2   Kaskorkis and Kim Carter (“Plaintiffs”), and Defendants General Nutrition Centers,
   3   Inc. and GNC Holdings, Inc. (erroneously named as General Holdings, Inc.)
   4   (“Defendants”), by and through their respective counsel, submit this Joint Status
   5   Report and plan for the resolution of this action, and state as follows:
   6            1.        On March 4, 2019, the Court entered an Order approving the parties’
   7   joint stipulation requesting a stay in this matter so they could continue to finalize the
   8   full settlement agreement of which they had exchanged drafts. See Dkt. No. 107. In
   9   that Order, the Court stayed this matter until March 28, 2019, and directed the parties
  10   to, on or before March 28, 2019, file any motions for preliminary approval, or a joint
  11   status report proposing a plan for the efficient resolution of this action. The Court
  12   also stated that it would not consider further extensions absent a substantive showing
  13   of good cause or excusable neglect.
  14            2.        Accordingly, the parties report that they have have continued to work
  15   diligently and cooperatively and have made substantial additional progress toward a
  16   settlement. In particular, the parties have reached agreement on all material points
  17   of the settlement and have a near final settlement agreement. In addition, the parties
  18   are in the process of soliciting and reviewing bids from settlement administrators for
  19   administering the settlement. The parties have held multiple telephone conferences
  20   to discuss the remaining details of the settlement and are also in the process of
  21   finalizing the forms of the class notice, claim form (which they expect to fully finalize
  22   with a notice administration expert), preliminary approval order, and final approval
  23   order.
  24            3.        The parties anticipate that as part of the settlement, they will be moving
  25   to file a consolidated amended complaint in the action pending in Western District
  26   of Pennsylvania, Gennock v. General Nutrition Centers, Inc. and GNC Holdings,
  27   Inc., No. 2:16-cv-00633-MRH (W.D. Pa.), and seeking to stay this and the other
  28
                                                       -2-
        JOINT STATUS REPORT
        (3:16-CV-00990-WQH-JLB)
       4824-2120-3600v.1 0103082-000008
Case 3:16-cv-00990-WQH-AGS Document 108 Filed 03/28/19 PageID.2542 Page 3 of 4



   1   action pending before this court, Harrison v. General Nutrition Centers, Inc. and
   2   GNC Holdings, Inc., No. 3:16-cv-03086-WQH-AGS (S.D. Cal.). The parties have
   3   agreed to dismiss this and the Harrison action in the event and once a Judgment
   4   finally approving the Settlement (filed in the Gennock action) is Final (i.e. past any
   5   challenges).
   6            4.        The parties expect to file the Settlement along with a Motion for
   7   Preliminary Approval of the Settlement on or before May 15, 2019.
   8            5.        In light of this progress, the parties jointly request that the Court
   9   continue the stay in this matter, and set a Status Conference after May 15, 2019, so
  10   that the Parties can update the Court on the date as to the status of the settlement
  11   proceedings in the Gennock action. The parties shall, on or before one week prior to
  12   the Status Conference, provide an update as to the status of the Settlement.
  13            Respectfully submitted,
  14
        Dated: March 28, 2019                          AHDOOT & WOLFSON, PC
  15

  16                                                   By: /s/ Robert Ahdoot
  17
                                                           Trenton R. Kashima
                                                           rahdoot@ahdootwolfson.com
  18

  19
                                                           Attorneys for Plaintiffs and the
                                                           Putative Classes
  20
        Dated: March 28, 2019                          DAVIS WRIGHT TREMAINE, LLP
  21

  22
                                                       By: /s/ Sean M. Sullivan
                                                         Sean M. Sullivan
  23                                                     seansullivan@dwt.com

  24
                                                           Attorneys for Defendants
  25                                                       General Nutrition Centers, Inc. and
                                                           GNC Holdings, Inc. (erroneously
  26                                                       named as General Holdings, Inc.)

  27

  28
                                                     -3-
        JOINT STATUS REPORT
        (3:16-CV-00990-WQH-JLB)
       4824-2120-3600v.1 0103082-000008
Case 3:16-cv-00990-WQH-AGS Document 108 Filed 03/28/19 PageID.2543 Page 4 of 4


                                          ATTESTATION OF FILER
   1
                Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
   2
       Policies and Procedures Manual of the United States District Court for the Southern
   3
       District of California, the undersigned hereby attests that all parties have concurred
   4
       in the filing of this motion.
   5

   6
                                                          /s/ Sean M. Sullivan
   7                                                     Sean M. Sullivan
   8

   9
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                   -4-
        JOINT STATUS REPORT
        (3:16-CV-00990-WQH-JLB)
       4824-2120-3600v.1 0103082-000008
